PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Krishnamurthy, Vikram
Application No. 15/721,222
Filed: 29 Sep 2017
For: Generating Media Content Using Connected Vehicle Data
:
:
:	DECISION ON PETITION
:
:
:

This is a response to the paper filed July 30, 2021 and supplemented August 11, 2021, which is treated as a petition to withdraw holding of abandonment.
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the Office communication mailed April 26, 2021, which set a two (2) months shortened statutory period for a reply. The Office communication stated that Claims 1, 3-7, 9-13, 15-17, and 19 are subject to restriction and or election. On July 12, 2021, a notice of abandonment was mailed, stating that the application was abandoned in view that applicant had failed to timely file a proper reply to the non-final Office action mailed October 5, 2020, because the reply filed January 5, 2021 was not a proper reply, or a bona fide attempt at a proper reply to the non-final rejection.

Petitioner asserts that the reply filed August 11, 2021 is a timely and proper reply to the Office communication mailed April 26 2021.

Upon review, petitioner’s argument is persuasive. A review of the record reveals that the Office communication mailed April 26, 2021 required restriction and/or election and set a two (2) month shortened statutory period for reply. The response to restriction requirement filed August 11, 2021 is accompanied by a two (2) month extension of time and is a proper reply to the Office communication of April 26, 2021. The examiner has determined that the reply filed August 11, 2021 is an acceptable reply to the Office communication mailed April 26, 2021.

As such, the showing of record is that a proper and timely reply to the Office communication was filed. Therefore, there is no abandonment in fact.  The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 3622 for appropriate action.




/DOUGLAS I WOOD/Attorney Advisor, OPET